NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 22, 2018 *
                                  Decided June 25, 2018

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 18-1446

UNITED STATES OF AMERICA,                        Appeal from the United States
     Plaintiff-Appellee,                         District Court for the Northern District
                                                 of Illinois, Eastern Division.
       v.
                                                 No. 97 CR 789-3
HAGOP DEMIRJIAN,
    Defendant-Appellant.                         Manish S. Shah,
                                                 Judge.

                                        ORDER

       Hagop Demirjian appeals the denial of his second motion for a lower prison
sentence based on a retroactive amendment to the Sentencing Guidelines. The district
court properly denied his successive motion, however, so we affirm the judgment.

         In 1999, a federal jury convicted Demirjian of conspiring to distribute cocaine,
see 21 U.S.C. §§ 846, 841(a)(1), and possessing cocaine with intent to distribute it,
see id. § 841(a)(1). The district court found Demirjian responsible for 600 kilograms of

       *
        We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 18-1446                                                                            Page 2

cocaine, resulting in a base offense level of 38. See U.S.S.G. § 2D1.1(c)(1) (1998). The
court calculated his Guidelines range as 360 months to life and sentenced him to
360 months in prison. Demirjian then unsuccessfully pursued a direct appeal and
three collateral attacks.

       In 2014, Demirjian moved for a sentence reduction under 18 U.S.C. § 3582(c)(2),
which authorizes the district court to reduce an imprisonment term when the
United States Sentencing Commission lowers the base offense level for a particular
offense. Hughes v. United States, __ S. Ct. __, No. 17-155, 2018 WL 2465187, at *5
(June 4, 2018). He relied on Amendment 782, a retroactive amendment to the Guidelines
that lowered the base offense level for most drug crimes. See U.S.S.G. Supp. to App. C,
Amend. 782 (2014). But Judge Zagel, the assigned judge at the time, concluded that the
amendment did not alter Demirjian’s base offense level—he was responsible for
600 kilograms of cocaine, still well above the increased threshold of 450 kilograms to
earn a base offense level of 38, see id. In turn, his sentencing range remained
360 months to life, so he was ineligible for a sentence reduction. We dismissed
Demirjian’s appeal from that decision as untimely. United States v. Demirjian,
No. 16-1646 (7th Cir. dismissed June 7, 2016). He then asked the district court to
reconsider its decision. Judge Shah, to whom the case was reassigned after Judge Zagel
took senior status, denied the motion.

       Undeterred, Demirjian filed a second § 3582(c)(2) motion, which is the subject of
this appeal. In it, he argued for the first time that he should have received the same
sentence reduction that a codefendant received. Judge Shah denied the motion,
explaining that only one motion per retroactive Guidelines amendment is permitted.

        On appeal, Demirjian argues that no jurisdictional limit exists on a district court’s
ability to consider a successive § 3582(c)(2) motion. Although he is correct,
see United States v. Taylor, 778 F.3d 667, 669–70 (7th Cir. 2015), he misunderstands the
district court’s ruling in his case. Without invoking “jurisdiction,” the court properly
concluded that Demirjian already had used his one chance to pursue a sentence
reduction under Amendment 782. See United States v. Beard, 745 F.3d 288, 292 (7th Cir.
2014); United States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011).

                                                                                 AFFIRMED